Citation Nr: 0530016	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-08 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of an 
injury to the cervical or thoracic spine, to include a 
pinched nerve and degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served in the Navy from September 1980 to June 
1984, and in the Army National Guard from February 1991 to 
September 1991.  

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
in Seattle, Washington, which, in pertinent part, denied 
the veteran's claim of service connection for residuals of 
an injury to the cervical or thoracic spine.

The veteran perfected his appeal in April 2003.  He 
elected to have the claim decided without a hearing.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his 
part.


REMAND

The veteran claims that in September 1991 he suffered an 
injury to his back during physical training while on 
active duty.  He alleges that since the injury he 
experiences symptoms that include limitation of motion and 
discomfort, muscle spasms and soreness of the back, along 
with partial numbness and tingling of the left arm.  The 
relevant evidence is summarized below.

An individual sick slip dated in September 1991 shows that 
the veteran was evaluated at that time for a back injury 
and was released to duty thereafter.  The available 
service medical records are otherwise negative for any 
findings relating to a neck or back injury.  

The post-service medical records show that in August 2000, 
the veteran was evaluated for mid-thoracic/mid scapular 
pain, along with complaints of pain radiating to the left 
arm.  He provided a history of pain dating back to the 
September 1991 injury.  The veteran reported that 
following the in-service injury he was referred for 
physical therapy but no X-rays were not taken at the time.  
The examiner diagnosed chronic scapular pain with a 
history of radiation of pain into the ulnar distribution 
of the left arm of nine years duration or ever since a 
minor back injury at that time.  X-rays taken in August 
2000 revealed isolated degenerative changes in the 
cervical spine at C6-7.  X-rays of the thoracic spine 
revealed no abnormalities.  

Post service medical records dated in September and 
December 2001, show that the veteran presented complaints 
of lower back pain.  He related the pain to his in-service 
injury.  The clinician diagnosed thoracic spine scoliosis 
to the right, with muscle spasm and prominent vertebrae in 
several areas.

The veteran underwent a VA examination in February 2004.  
He complained of pain in the upper thoracic spine and 
headaches.  The veteran described the pain as constant and 
sometimes dull.  He reported having flare-ups about once 
or twice a year.  The veteran also complained of left arm 
numbness due to the back injury in service.  On 
examination, the cervical and thoracic spines had normal 
ranges of motion and the neck was not tender, but the 
upper thoracic spine was tender in the midline.  The 
examiner determined that the arm numbness was related to 
ulnar nerve palsy and not to the back condition.  He 
further concluded that the veteran's headaches were more 
likely than not related to chronic tension and some 
degenerative cervical disease.  It was further noted, 
however, that since there was no clear record as to 
whether the veteran's in-service injury was to the 
thoracic or cervical region, the examiner was unable to 
give an opinion as to whether this symptomatology was 
related to service.  The diagnosis was recorded as 
degenerative changes of the cervical spine.  

In a statement dated in March 2001, the veteran asserted 
that he was treated for the injury to his back when seen 
on sick call in the Fitzsimons Army Medical Center, on 
September 12, 1991.  In January 2004 and February 2005, he 
again contended that additional relevant sick call and 
physical therapy records had yet to be obtained.  In the 
October 2005 appellant's brief, his representative argued 
that additional efforts to obtain the veteran's service 
medical records should be made.  

Although it is apparent that two attempts have been made 
to determine if there are any additional service medical 
records, in view of the veteran's claim of relevant in-
service treatment, and the more specific information that 
he recently provided relating to this treatment, the RO 
must make another attempt to obtain any service medical 
records that may be missing and search for alternate 
medical records, to include medical treatment records from 
the Surgeon General and Sick/Morning Reports.  38 C.F.R. 
§ 3.159(c)(2) (2005).

The RO should also secure any additional post-service 
medical records relating to evaluation or treatment for a 
neck or back disability that may be available.  38 C.F.R. 
§ 3.159(c)(1).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the National 
Personnel Records Center and any other 
relevant records depository, and the 
Fitzsimons Army Medical Center, to 
determine if there are any additional 
service medical records available, to 
include from the Fitzsimons Army 
Medical Center dated during September 
1991, or any Sick/Morning Reports or 
records from the Office of the Surgeon 
General.

Records of a Federal department or 
agency must be sought until it is 
reasonably certain that such records 
do not exist or that further efforts 
to obtain these records would be 
futile.  38 U.S.C.A. § 5103A(b)(3).

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for residuals 
of a cervical or thoracic spine injury 
since service.  After securing the 
necessary releases, all such records 
that are not already in the claims 
folder should be obtained.

3.  If and only if the RO obtains 
relevant medical records dated during 
service that show relevant evaluation or 
treatment, the veteran should afforded a 
VA orthopedic and neurological 
examination for the purpose of 
determining the nature, etiology and 
approximate onset date of any neck or 
back disability that may currently be 
present.
 
The RO should send the claims file to 
the examiner for review, and the 
examiner should indicate that the 
claims file was reviewed, to include 
the service medical records.  

Following a review of all of the 
relevant medical records in the claims 
file, to include the service medical 
records and post-service medical 
records; obtaining a history from the 
veteran, the orthopedic and 
neurological examination, and any tests 
that are deemed necessary, the examiner 
is requested to opine whether it is at 
least as likely as not (50 percent or 
greater probability) that any 
disability of the neck (to include 
cervical spine) or back (to include 
thoracic spine) that may currently be 
present began during service or is 
otherwise linked to any incident of 
active duty, to include a back injury 
incurred in September 1991.  
 
The examiner is also requested to 
provide a rationale for any opinion 
expressed.

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.
 
5.  The RO should readjudicate the 
issue of entitlement to service 
connection for residuals of injury to 
the cervical or thoracic spine, to 
include a pinched nerve and 
degenerative disc disease, with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case 
(SSOC) issued in February 2005.
 
6.  If the benefit requested on appeal 
is not granted, the RO should issue an 
SSOC, which should contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
February 2005 SSOC.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

